Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/075615 has claims 1-20 pending. The effective filing date of this application is 04/25/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al (2018/0373600) hereafter XU.
Regarding claim 1, XU discloses A storage system (XU: Fig. 1: ‘storage system 100’) comprising: 
a plurality of storage devices (XU: Fig. 1: ‘public storage clouds 140’ an ‘private storage clouds 120 and 130’); and 
a storage controller (XU: Fig. 1: ‘computing device 110’; Fig. 8 ’ computing device with Storage module’ ), operatively coupled to the plurality of storage devices (XU: Fig. 1: ‘computing device 110’), the storage controller comprising a processing device (XU: Fig. 8: processing device 802’), the processing device to: 
receive a request for portions of data stored at a plurality of locations of one or more of the plurality of storage devices ([0044]: “the storage application 111 may receive a request for a file stored in the storage system 100….The storage application 111 may receive a request to read (e.g., access) a file stored in the storage system 100 (e.g., which may be stored and/or distributed among the private storage clouds 130 through 120 and public storage clouds 140A though 140X) via the GUI”); 
generate a file at a storage device of the plurality of storage devices, the file corresponding to a view of the portions of data stored at the plurality of locations of the one or more of the plurality of storage devices ([0049]: “the storage application 111 may retrieve the file from the public storage clouds 140A through 140X. For example, the storage application 111 may download all of the file chunks (of the file) from one or more of the public storage clouds 140A through 140X and may combine the file chunks (e.g., concatenate the file chunks) to generate/obtain the file”); 
identify the portions of data stored at the plurality of locations of the one or more of the plurality of storage devices ([0045]: “the storage application may determine whether the file is retrievable from one or more of the public storage clouds 140A through 140X. For example, the storage application 111 may determine whether there are enough recovery data chunks stored in the public storage clouds 140A though 140X to reconstruct the file”); and 
provide the view comprising the portions of data ([0044]: “the storage application 111 may receive a request for a file stored in the storage system 100. For example, the storage application 111 may present a graphical user interface (or other interface, such as a command line interface) to a user of the computing device 110. The GUI may allow the user to read, write, modify, upload, download, files, etc.”).

Regarding claims 8 and 15, these claims limitations are significantly similar to those of claim 1, and, therefore, are rejected on the same grounds.

Regarding claim 2, XU further discloses The storage system of claim 1, wherein to generate the file at the storage device, the processing device is further to: 
provide a command to the storage device to generate the file corresponding to the view of the portions of data, the command comprising information associated with the portions of data and the plurality of locations of the portions of data at the one or more of the plurality of storage devices (XU: [0053]: “the storage application 111 may transmit a message (e.g., a request) to the storage module 126 (and/or storage module 136) indicating that the storage module 126 should divide the file in to file chunks and/or should generate recovery data chunks (e.g., generate systematic recovery data chunks, generate non-systematic recovery data chunks, etc.”).
	
Regarding claims 9 and 16, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 6, XU further discloses The storage system of claim 1, wherein the portions of data correspond to portions of directories stored at the one or more of the plurality of storage devices (XU: Fig. 3: [0042]: “a table that indicates where each chunk of the file (e.g., each file chunk) is stored (e.g., which public storage cloud stores which file chunk)”).

Regarding claim 13, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Regarding claim 7, XU further discloses The storage system of claim 1, wherein the portions of data provided in the view reflect modifications to the portions of data provided in the view (XU: [0054]: “the version of the file may be changed each time a user updates the file (e.g., the user edits the file). The storage module 126 (and/or the storage application 111) may maintain version information (e.g., data indicating the different version of the file, the latest version of the file, etc.) in the metadata 127”).

Regarding claims 14 and 20, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over XU as applied to claims 1, 8 and 15 above, and further in view of Moldvai et al (2019/0258529) hereafter Moldvai.
Regarding claim 3, XU does not explicitly disclose generating a virtualized platform of claim 3.
However, Moldvai discloses The storage system of claim 1, wherein the processing device is further to: generate a virtualized platform comprising a concatenation of the portions of data stored at the plurality of locations of the one or more of the plurality of storage devices (Moldvai: [0001]: “Virtualization allows virtual hardware to be created and decoupled from the underlying physical hardware”; [0061]: “Each version of the virtual machine may map to or reference one or more chunks and/or one or more files stored within the distributed file system 112. Combined together, the one or more chunks and/or the one or more files stored within the distributed file system 112 may comprise a full image of the version of the virtual machine”).
Disclosures by XU and Moldvai are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate generating a file corresponding to the portions of data stored at the plurality of locations taught by XU to include virtualization allowing virtual hardware to be crated disclosed by Moldvai. The motivation for implementing virtualization by paragraph [0034] of Moldvai is for quickly restoring files stored locally or in the cloud.

Regarding claims 10 and 17, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over XU as applied to claims 1, 8 and 15 above, and further in view of Blagojevic et al (2018/0349396) hereafter Blagojevic.
Regarding claim 4, XU does not explicitly disclose the current limitation of claim 4.
However, Blagojevic discloses The storage system of claim 1, wherein the portions of data correspond to portions of objects stored at the one or more of the plurality of storage devices (Blagojevic: [0046]: “A storage segment may be divided/portioned into any number of storage buckets and a storage bucket can include a structure to store data that is grouped together, which may be referred to herein as a data object”).
Disclosures by XU and Blagojevic are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate generating a file corresponding to the portions of data stored at the plurality of locations taught by XU to manage data as data objects disclosed by Blagojevic. The motivation for managing data as data objects by paragraph [0025] of Blagojevic is reliably and efficiently managing operations such as read and write operations for data objects in a storage system.

Regarding claims 11 and 18, these claims limitations are significantly similar to those of claim 4, and, therefore, are rejected on the same grounds.

Regarding claim 5, XU does not explicitly disclose the current limitation of claim 5.
However, Blagojevic further discloses The storage system of claim 1, wherein the portions of data correspond to portions of buckets stored at the one or more of the plurality of storage devices (Blagojevic: [0046]: “A storage segment may be divided/portioned into any number of storage buckets and a storage bucket can include a structure to store data that is grouped together, which may be referred to herein as a data object”).
Disclosures by XU and Blagojevic are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate generating a file corresponding to the portions of data stored at the plurality of locations taught by XU to manage data as data objects stored in buckets disclosed by Blagojevic. The motivation for storing data in buckets by paragraph [0025] of Blagojevic is reliably and efficiently managing operations such as read and write operations for data objects in a storage system.

Regarding claims 12 and 19, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Thursday and Friday from 10:45 AM to 4:45 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136